            Case 3:14-cv-03264-JD Document 2614 Filed 03/03/20 Page 1 of 7



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   Joshua P. Davis (State Bar No. 193254)
     James G. Dallal (State Bar No. 277826)
 3   Anupama K. Reddy (State Bar No. 324873)
     Christopher K.L. Young (State Bar No. 318371)
 4   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 5   San Francisco, California 94108
     Telephone: (415) 500-6800
 6   Facsimile: (415) 395-9940
     Email: jsaveri@saverilawfirm.com
 7             swilliams@saverilawfirm.com
               jdavis@saverilawfirm.com
 8             jdallal@saverilawfirm.com
               areddy@saverilawfirm.com
 9             cyoung@saverilawfirm.com.com

10
     Lead Counsel for the Direct Purchaser Class
11
                                 UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13

14   IN RE CAPACITORS ANTITRUST LITIGATION                 Master File No. 3:17-md-02801-JD
                                                           Civil Action No. 3:14-cv-03264-JD
15   THIS DOCUMENT RELATES TO THE DIRECT
     PURCHASER CLASS ACTION
16                                                         PROFFER OF HIROYUKI IMAI’S
                                                           COCONSPIRATOR STATEMENT
17                                                         TESTIMONY PURSUANT TO RULE
                                                           801(d)(2)(E)
18

19

20

21

22

23

24

25

26
27

28

30
      Master File No. 17-md-02801-JD
      Case No. 14-cv-03264-JD
31        PROFFER OF HIROYUKI IMAI’S COCONSPIRATOR STATEMENT TESTIMONY PURSUANT TO RULE 801(d)(2)(E)
           Case 3:14-cv-03264-JD Document 2614 Filed 03/03/20 Page 2 of 7



 1                                  STATEMENTS TO BE ADMITTED

 2   Ex. No. 119                                      Date: June 17, 2010
     MATSUO 00000478
 3   Document Author:                                 Speaker(s):
     Satoshi Okubo (Matsuo)                           Tomohide Date (NEC Tokin)
 4
                                                      Hideaki Sato (NEC Tokin)
 5   Statements:
     MK Meeting report reflects the following statement of NEC Tokin’s Tomohide Date or
 6   Hideaki Sato (Imai attends):
        • “With respect to the manganese products, there are moves underway among the
 7          competitors (in particular, AVX/KEMET) for price increase or refusal to accept orders,
 8          as well as a move by Nichicon of a large price increase.” (Imai, Vol. 1, 2/20/20 at
            130:13-18)
 9   Facts:
        • The proffered statement itself is a fact that shows the declarant was a co-conspirator.
10      • Minutes of an MK meeting. ELNA hosted. NEC Tokin personnel provided information
11          regarding competitors to the participants of the MK meetings. Participants discussed
            increasing prices and not accepting orders as well as a Nichicon-specific large price
12          increase.
        • NEC TOKIN’s Tomohide Date remains a fugitive indicted for criminal price-fixing.
13
     Ex. No. 616                                       Date: September 30, 2009
14
     ELNA_NDCAL-00028510
15   Document Author:                                  Speaker(s):
     Hiroyuki Imai (ELNA)                              Hiroyuki Moriyama (ELNA)
16   Statements:
     Email from ELNA’s Moriyama to Imai stating:
17       • “I am sending you the business card of Mr. Shirakata, whom you had contacted me
18           about.”
     Facts:
19       • ELNA’s Moriyama sends Imai the business card of NCC’s Shirakata
         • Shirakata was an associate of NCC’s Matsuzaka and Rubycon’s Miyashita, two
20           fugitives indicted by U.S. DOJ for price-fixing, and NCC and Rubycon engaged in
21           illicit price coordination to customers including Philips, Delta and Emerson.

22   Ex. No. 624                                      Date: June 16, 2010
     ELNA_NDCAL-00307594_EN
23   Document Author:                                 Speaker(s):
     Hideaki Sato (NEC TOKIN)                         Hideaki Sato (NEC TOKIN)
24
                                                      Hideaki Ochiai (Holy Stone)
25   Statements:
     Email from NEC Tokin’s Sato to Imai regarding the MK Meetings stating:
26      • “Regarding tomorrow’s Market Research Group, I will not participate in it, and Date
            [NEC Tokin] has not decided whether to participate in it either. In case Date will not
27
            make it, I have Ochiai’s [Holy Stone] portion, so would it be possible to introduce it to
28          everyone?”

30
     Master File No. 3:17-md-02801-JD
31   Civil Action No. 3:14-cv-03264-JD              1
        PROFFER OF HIROYUKI IMAI’S COCONSPIRATOR STATEMENT TESTIMONY PURSUANT TO RULE 801(D)(2)(E)
            Case 3:14-cv-03264-JD Document 2614 Filed 03/03/20 Page 3 of 7



 1      •   “Mr. Ochiai’s recent status is as follow [sic]: As for the status of the material price
            increase and the limitation of material volume, we have somehow been managing to
 2
            secure for the production portion. Due to a sudden demand increase in China, we are
 3          strategically shifting to manganese. We have started increasing the price of manganese
            significantly regardless of whether it is in or out of the country.”
 4   Facts:
 5      • NEC Tokin’s Hideaki Sato reports to ELNA’s Imai he and NEC Tokin colleague
            Tomohide Date will not be attending the meeting. Sato reports he also has the
 6          information from Holy Stone’s Hideaki Ochiai and reports both NEC Tokin’s
            information and Holy Stone’s information for dissemination at the MK meeting
 7          evidencing the regular business of the conspiracy
        • Ochiai reports on confidential nonpublic price and cost information for sharing with
 8
            competitors at the MK meeting
 9

10   Ex. No. 626                                       Date: August 11, 2010
     PAN- CU004116295
11   Document Author:                                  Speaker(s):
12   Shinichi Torii (SANYO)                            Shinichi Torii (SANYO)
     Statements:
13   Email “report[s] on each company’s trend” from Torii to others in SANYO. Imai testifies he
     attended MK meetings with Torii. Under NEC TOKIN, document reads in part “As for
14   manganese, the peak has passed, but supply is still very much insufficient. Price increases will
     not decrease orders. Due to a significant supply decrease by KEMET, AVX, etc., the supply is
15
     still very much insufficient.” Under ELNA, document reads in part “There are still order
16   backlogs for ECAP, but not so much after October. For PCs, they are decreasing after July.”
     Facts:
17        • Meeting minutes from Sanyo’s Shinichi Torii, who Imai recognizes as a contemporary
              and regular participant in the MK meetings.
18        • Torii recounts dissemination of confidential nonpublic supply related information
19            about KEMET and AVX disseminated by NEC Tokin (likely Hideaki Sato or Tomohide
              Date)
20
     Ex. No. 2339                                     Date: April 22, 2008
21   ELNA_NDCAL-01299209
     Document Author:                                 Speaker(s):
22
     Tomohiro Inoue (ELNA)                            Hiroyuki Imai (ELNA)
23   Statements:
     Email from Tomohiro Inoue attaching information gathered from ATC meeting to Imai and
24   others. Imai testifies the substance of the ATC meetings are similar to MK meetings.
     Facts:
25
        • Imai, who never attended the ATC meetings but was a regular attendee of the MK
26           meetings, would be a regular recipient of information from the ATC meetings
        • Imai receives an email from ELNA colleague Inoue with attached ATC materials. Imai
27           would testify the information shared was similar to the information from the MK
             meetings which would be shared amongst other executives at ELNA evidencing the
28           regular business of the conspiracy
30
     Master File No. 3:17-md-02801-JD
31   Civil Action No. 3:14-cv-03264-JD              2
        PROFFER OF HIROYUKI IMAI’S COCONSPIRATOR STATEMENT TESTIMONY PURSUANT TO RULE 801(D)(2)(E)
            Case 3:14-cv-03264-JD Document 2614 Filed 03/03/20 Page 4 of 7



 1      •   Inoue also participated in the MK meetings, including with Imai, and will testify that
            he regularly attended from 2009 to December 2013, the second to last MK meeting
 2

 3   Ex. No. 8316                                     Date: July 19, 2000
     ELNA_NDCAL-01299209
 4   Document Author:                                 Speaker(s):
     Yukitoshi Hayashi (Rubycon)                      Hiroyuki Imai (ELNA)
 5
     Statements:
 6
     Rubycon minutes of an ECC meeting held at Yuai Hall. Attendees included Company C
 7   [Nippon Chemi-Con]'s Isawa and Company S [SANYO]'s Nishiyama. The first section reports
     “Status of price increase” from July 1. The second section notes instructions on “How to
 8   increase prices in the future” and “Price increase plan: Request a price increase of more than
     3% across the companies. Aiming to achieve a weighted average of 2% increase.” The third
 9   section lists attendees assigned to negotiate price increases with specific customers identified
10   by name.
     Facts:
11       • Imai previously testified as to this document in his capacity as the ELNA 30(b)(6)
             corporate designee. Imai recognized two individuals from ELNA attended this meeting.
12       • Imai testified that the personnel involved in the ECC meetings were among the highest
13           echelons of the corporate hierarchy. Imai recognizes NCC’s Isawa, who remains a
             fugitive indicted by DOJ, who Imai testifies he has had regular conspiratorial contacts
14           with, including as contemporaries at the MK meetings
         • Meeting minutes evidence explicit pricing agreements to specific customers evidencing
15           the regular business of the conspiracy
         • Imai testifies that he believes the minutes to be memorializing price-fixing agreements
16

17   Ex. No. 8321                                     Date: August 2, 2013
     MATSUO 00067689
18   Document Author:                                 Speaker(s):
     Akitsugu Miyanishi                               Hiroyuki Imai (ELNA)
19                                                    Takaumi Fukaumi (NEC TOKIN)
20   Statements:
     Meeting report of Joint Meeting that Imai attends includes statements by NEC TOKIN’s
21   Fukaumi on page 1:
        • “Apple’s weight accounts for most of the sales this year, and some of the parts makers
22          have had a huge impact with the trends of the iPhone 5, but the situation has turned out
            that our company is greatly being swayed by the Mac Air.”
23
        • “In the sales of smartphones, Apple went down once, and after that, it has been flat. It
24          is due to global sales being down for Samsung.”
     Facts:
25      • Imai testifies he was a regular attendee of what were called “Joint” meetings. Joint
            meetings would explicitly cover both domestic and overseas markets.
26
        • NEC Tokin shares information about Apple at this meeting. Imai was in attendance
27          along with ELNA colleague Shin Kinoshita. Imai testifies that the United States and .S.
            markets were important points of discussion for joint meetings
28

30
     Master File No. 3:17-md-02801-JD
31   Civil Action No. 3:14-cv-03264-JD              3
        PROFFER OF HIROYUKI IMAI’S COCONSPIRATOR STATEMENT TESTIMONY PURSUANT TO RULE 801(D)(2)(E)
           Case 3:14-cv-03264-JD Document 2614 Filed 03/03/20 Page 5 of 7



 1   Ex. No. 8973                                   Date: February 9, 2007
     UCC-CAP-00848370
 2   Document Author:                               Speaker(s):
     Tsuneo Ohta (NCC)                              Takuro Isawa (NCC)
 3
                                                    Yukihiro Harima (ELNA)
 4   Statements:
     NCC Group employees complain that Imai offered the lower price and report on efforts to get
 5   ELNA to rescind quote and/or to keep market share by contacting Imai’s superior in ELNA
     Japan, Mr. Harima.
 6

 7   From Ohta 2/8/2007 e-mail to numerous NCC group employees (including Kakizaki, USA):
     “Subject: RE: The mater of Alpine price revision resistance”
 8   From Ohta to Isawa 2/9/2007 e-mail:
     “1) Thank you for checking the facts today with ELNA (Mr. Harima). I also subsequently
 9   checked with Mr. Harima about the following by telephone. …
     * Since the policy at ELNA headquarters was to not cut prices, it has been decided to talk to
10
     ELNA Europe (Mr. Imai), revoking price offerings. As a result it was decided to have you do
11   this by the 12th.
     * It was decided that ELNA Europe will present a second price estimate by February 16. …
12   2) Since we cannot think of an appropriate reason for ELNA Europe (Mr. Imai) to revoke the
     price, it’s very hard to imagine how to revoke it. … I believe in the worst-case scenario we
13   keep share by dropping prices about 5% focused on the best four or five model numbers in
     order by highest volume from among the common part numbers (23S) judged to have had
14
     prices lowered by them. (Perhaps weighted average, with rate of price cut similar to ELNA.)”
15   (Imai 55:21-24; 56:16-17; 57:9-12; 57:25-58:8)
     From Isawa to Ohta 2/15/2007 e-mail:
16   “Dear Mr. Ohta, Isawa here. ELNA’s Mr. Harima apologized to me regarding the Alpine
     matter. Mr. Imai will reportedly return to Japan. (Imai 60:10-13)
17   Facts:
18       • Email exchange evidence bilateral contact evidencing the existence of the conspiracy
              between NCC personnel including fugitives Tsuneo Ohta and Takuro Isawa regarding a
19            price bid made by ELNA’s Imai to Alpine Hungary. Isawa indicates he contacted Imai’s
              superior, Yukihiro Harima, who apologized for Imai’s low price quote to Alpine.
20       • Isawa indicates that Harima apologizes to Isawa for the low price bid evidencing
              reassurance to other members of the conspiracy
21
         • Harima indicates that ELNA will attempt to revoke the low price bid. Because
22            revoking the price bid would be suspicious, ELNA and NCC decide not to revoke
              ELNA’s low price bid, and NCC would lower price in lockstep to maintain market
23            share
24
     Ex. No. 8974                                   Date: February 9, 2007
25   ELNA NDCAL-01032355
     Document Author:                               Speaker(s):
26   Hiroyuki Imai (ELNA)                           Hiroyuki Imai (ELNA)
                                                    Yukihiro Harima (ELNA)
27   Statements:
28

30
     Master File No. 3:17-md-02801-JD
31   Civil Action No. 3:14-cv-03264-JD              4
        PROFFER OF HIROYUKI IMAI’S COCONSPIRATOR STATEMENT TESTIMONY PURSUANT TO RULE 801(D)(2)(E)
           Case 3:14-cv-03264-JD Document 2614 Filed 03/03/20 Page 6 of 7



 1   Internal ELNA emails between Imai and Harima. ELNA side emails corroborating the incident
     described in Ex. 8973. Harima scolds Imai for lowering the quote to Alpine Hungary after
 2   NCC personnel contacts Harima.
     Text from Harima to Imai 2/9/2007 e-mail:
 3
     “3. Information from Chemi-Con
 4   3-1: From Mr. Maekawa of Alpine, ELNA did a single-handed price decrease on RV. 3-2: If it
     stays this way, we’ll lose our share!! What are you doing?? After all!
 5   What in the world are you all thinking ???” (Imai 85:24-86:3; 86:5-11; 86:13-23)
     Text from Harima to Imai e-mail (no date):
 6   “Mr. Imai
 7   1: There was a call from Mr. Ohta of ECC. ECC is leaving the price as it is this time.
     3-1: if possible, will withdraw the price decrease, and leave it as it is.”
 8   Text from Imai to Harima 2/10/2007 e-mail regarding ECC complaining to Harima about
     ELNA lowering price quote to Alpine:
 9   “The last time, too, they said, let’s raise the prices, and they lowered them. They’re cunning
     fellows, taking the RV share.”
10   Facts:
11       • ELNA side emails of the episode described in exhibit 8973. ELNA’s Yukihiko Harima
              scolds Hiroyuki Imai for offering a low price bid to Alpine Hungary after learning of
12            the information via “Chemi-Con” personnel
         • Harima indicates that ELNA will attempt to revoke the lower price bid
13

14   Ex. No. 8975                                     Date: March 7, 2014
     MATSUO 00077990
15   Document Author:                                 Speaker(s):
     Takeshi Matsuzaka (NCC)                          Shoe Ide (Rubycon)
16   Statements:
17
     Email from NCC’s Matsuzaka organizing bar gathering for regular participants of MK
18   meetings including ELNA’s Imai two months after the breakup of MK:

19   E-mail regarding meeting scheduled for 3/18/2014 states:
20   “This time, I have changed the preference from a Japanese-style bar and we’ll do it at a
     Spanish bar. … We will use a secret? Room where you go up the stairs that are in the back of
21   the shop. They’ll guide you if you give them my name. (I’m not making the reservations
     under the company name)”
22   Ide (Rubycon) responds on 3/10/2014 to confirm his attendance.
     Facts:
23
         • NCC’s Takeshi Matsuzaka sends an email to regular attendees of the MK meetings
24           including ELNA’s Imai in March 2013, two months after the last MK meeting which
             took place in January 2013 evidencing a desire to continue the conspiratorial meetings.
25           Matsuzaka indicates that the meeting is being organized to take place in a “Secret
             room” indicating an attempt to conceal the conspiracy
26       • Rubycon’s Shoe Ide, a regular participant in the MK meetings, responds his
27           participation may be possible
         • Imai testifies the putative meeting never occurs due to the discovery of the conspiracy
28

30
     Master File No. 3:17-md-02801-JD
31   Civil Action No. 3:14-cv-03264-JD              5
        PROFFER OF HIROYUKI IMAI’S COCONSPIRATOR STATEMENT TESTIMONY PURSUANT TO RULE 801(D)(2)(E)
          Case 3:14-cv-03264-JD Document 2614 Filed 03/03/20 Page 7 of 7



 1   Dated: March 3, 2020                          Respectfully Submitted,

 2                                                 JOSEPH SAVERI LAW FIRM, INC.

 3                                                 By:       /s/ Joseph R. Saveri

 4                                                           Joseph R. Saveri

 5
                                                   Joseph R. Saveri (State Bar No. 130064)
 6                                                 Steven N. Williams (State Bar No. 175489)
                                                   Joshua P. Davis (State Bar No. 193254)
 7                                                 James G. Dallal (State Bar No. 277826)
                                                   Anupama K. Reddy (State Bar No. 324873)
 8                                                 Christopher K.L. Young (State Bar No. 318371)
                                                   JOSEPH SAVERI LAW FIRM, INC.
 9                                                 601 California Street, Suite 1000
                                                   San Francisco, California 94108
10                                                 Telephone: (415) 500-6800
                                                   Facsimile: (415) 395-9940
11                                                 Email:       jsaveri@saverilawfirm.com
                                                                swilliams@saverilawfirm.com
12                                                              jdavis@saverilawfirm.com
                                                                jdallal@saverilawfirm.com
13                                                              areddy@saverilawfirm.com
                                                                cyoung@saverilawfirm.com
14
                                                   Lead Counsel for the Direct Purchaser Class
15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
     Master File No. 3:17-md-02801-JD
31   Civil Action No. 3:14-cv-03264-JD              6
        PROFFER OF HIROYUKI IMAI’S COCONSPIRATOR STATEMENT TESTIMONY PURSUANT TO RULE 801(D)(2)(E)
